             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 1 of 12


 1 MCGREGOR SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100

 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-MJ-00206-CKD
12                                Plaintiff,            UNITED STATES’ MEMORANDUM IN
13                                                      SUPPORT OF EXTRADITION
                           v.
14
     BRANDON NATHAN TEIXEIRA,
15
                                 Defendant.
16

17          On November 30, 2019, at the request of the Government of Canada and pursuant to the Treaty
18 on Extradition between the United States of America and Canada, 1 the United States sought a complaint
19 for the provisional arrest of the defendant, Brandon Nathan Teixeira (“Teixeira”) for extradition to

20 Canada. Doc. 1. Teixeira was arrested on December 1, 2019 and remains in federal custody. On

21 January 21, 2020, Canada timely submitted its formal request for extradition through diplomatic

22 channels. See Doc. 14, Ex. 1-2.

23          Pursuant to 18 U.S.C. § 3184, this Court must now hold a hearing to consider the evidence of
24 criminality presented by Canada and to determine whether it is “sufficient to sustain the charge under

25 the provisions of the proper treaty or convention.” The United States respectfully submits this

26
     1
    See U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, as amended by the Protocol Amending the Extradition
27
   Treaty with Canada, U.S.-Can., Jan. 11, 1988, S. TREATY DOC. NO. 101-17 (1990), and the Second
28 Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY DOC.
   NO. 107-11 (2002) (collectively the “Treaty”).
                                                        1
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 2 of 12


 1 memorandum to set forth the procedural and factual background of the case and to explain the legal

 2 standards and protocols that govern extradition proceedings under Section 3184. As detailed below, the

 3 evidence submitted by Canada fulfills the Treaty requirements. The Court should therefore “certify the

 4 same” to the Secretary of State, who will decide whether to surrender the fugitive “according to the
           2
 5 treaty.” Id.

 6                                              BACKGROUND

 7       A. Procedural Background

 8          Teixeira is wanted by Canada for trial on the following charges stemming from three separate

 9 incidents that occurred between 2015 and 2017: one count of first degree murder, in violation of section
10 235(1) of the Criminal Code of Canada, two counts of attempted murder, contrary to section 239(1)(b)

11 of the Criminal Code of Canada, two counts of aggravated assault, in violation of section 268(2) of the

12 Criminal Code of Canada, one count of assault with a weapon, in violation of section 267(a) of the

13 Criminal Code of Canada, one count of uttering threats, in violation of section 264.1(1) of the Criminal

14 Code of Canada, and one count of discharging a firearm with intent, in violation of section 244(1) of the

15 Criminal Code of Canada. These offenses correspond to violations of various U.S. criminal statutes, as

16 set forth below.

17          Canadian authorities charged Teixeira in three informations, and Teixeira is subject to three

18 outstanding warrants that seek his arrest on the eight charges listed above. See Doc. 14, Ex. 1 at 21, 23,
19 33, 35, 37-38, 40-41. These warrants are in full force and effect. See id. at 10, 15-16.

20          On Saturday, November 30, 2019, the United States swore out a complaint and obtained an arrest

21 warrant pursuant to 18 U.S.C. § 3184 seeking Teixeira’s provisional arrest with a view toward his

22 extradition based on the Canadian authorities’ request. Teixeira was arrested in the Eastern District of

23 California on Sunday, December 1, 2019, and the United States filed the complaint on Monday,

24

25

26   2
     This case is currently set for a status conference on February 27, 2020, at which Teixeira is expected to
   inform the Court that he does not intend to challenge Canada’s request for his extradition. However,
27
   Teixeira has declined to waive or consent to extradition. Accordingly, the government sets forth its
28 position on certification of extradition in this memorandum and seeks to preserve its arguments in the
   event Teixeira decides to contest extradition.
                                                         2
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 3 of 12


 1 December 2, 2019. Doc. 1. Canada timely submitted its formal request for Teixeira’s extradition

 2 through diplomatic channels on January 21, 2020. See Doc. 14, Ex. 1-2.

 3      B. Factual Background

 4          Canada seeks Teixeira’s extradition on a series of violent offenses relating to the three incidents.

 5 Specifically, Canada alleges that Teixeira committed the following acts:

 6          (1) On October 23, 2017, Teixeira murdered N.K. and attempted to murder Person A by

 7              intentionally discharging a firearm;

 8          (2) On June 26, 2016, Teixeira uttered criminal threats against D.C. and committed an

 9              aggravated assault against D.C. by using a weapon (knife);

10          (3) On August 23, 2015, Teixeira attempted to murder P.D. and committed an aggravated assault

11              against C.W. by using a knife.

12          1. Incident on October 23, 2017

13          A cooperating witness, Witness B, and the surviving victim, Person A, told Canadian authorities

14 that Teixeira met with N.K. on the night of his murder in Surrey, British Columbia. Doc. 14, Ex. 1 pp

15 47-51. Person A, N.K.’s friend, explained that Teixeira shot N.K. with a handgun and then shot at her,

16 striking her several times, while she escaped in a car. Id. at 47-49.

17          The cooperating witness also told authorities about Teixeira’s motive, which he “learned …

18 directly from Teixeira.” Id. at 49-50. Teixeira was purportedly motivated to kill N.K. because he
19 believed that N.K. had previously arranged for other persons to kill Teixeira and because there was

20 $160,000 contract to kill N.K. Id. at 50. An autopsy established that N.K.’s death was by multiple

21 gunshot wounds, and the medical records of Person A showed that she was shot several times in the “left

22 and right thighs.” Id. at 51.

23          2. Incident on June 26, 2016

24          Statements of staff members from the “Taphouse Bar” in Surrey, British Columbia told Canadian

25 authorities that Teixeira attempted to enter the bar, seemingly “high on cocaine.” Id. at 52. The bar’s

26 bouncer, D.C., refused Teixeira entry due to a dress code violation, and Teixeira verbally threatened

27 him. Id. at 54. According to one witness, Teixeira told D.C. that he was “going to kill him.” Id. After

28 temporarily leaving the area, Teixeira returned to the bar, charged at D.C., stabbed him with a knife, and
                                                          3
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 4 of 12


 1 ran away from the scene. Id. at 55-56. Canadian authorities observed six knife wounds to D.C.’s head,

 2 neck, shoulders, and wrist. Id. at 52. CCTV footage showed the altercation. Id. at 56. D.C. and other

 3 eyewitnesses also identified Teixeira as the individual who threatened and attacked D.C. Id. at 46-58.

 4          3. Incident on August 23, 2015

 5          According to witness statements provided to Canadian authorities, P.D., C.W., C.S., were

 6 visiting the Haney Public House in Maple Ridge, British Columbia, when they met S.H. S.H. told

 7 people at the bar that she “want[ed] to do some blow.” Id. at 60. In response to S.H.’s request for

 8 cocaine, C.S. purchased cocaine from Teixeira in the washroom of the bar. P.D. also invited S.H. to go

 9 to his home to do cocaine and sit in a hot tub. Id.
10          However, Teixeira wanted S.H. to leave the bar with him instead. A fight ensued when S.H.

11 turned down Teixeira, and Teixeira stabbed P.D. and C.W. in the neck with a knife. Id. at 60-61. P.D.

12 and C.W. chased Teixeira, until P.D. collapsed from loss of blood. Id. at 60. A truck then appeared and

13 interrupted the chase by clipping C.W. Id. Teixeira then entered the passenger side of the truck and

14 escaped. Id. at 61. P.D. was stabbed in the jugular, lost 80% of his blood, and was on life support for

15 several weeks. He also suffered kidney and liver failure, requiring intestine removal. Id. at 62. CCTV

16 captured video of Teixeira with a knife in his hand, Teixeira stabbing the victims, and the ensuing chase.

17 Id. at 58-64.

18                                                DISCUSSION

19          Through the hearing prescribed by 18 U.S.C. § 3184, the Court must determine whether to

20 certify to the Secretary of State that the evidence submitted by Canada is “sufficient to sustain” the

21 charges against Teixeira. If any evidence is offered by Teixeira, the Court should rule on its

22 admissibility. Once the evidentiary record is complete, the Court should make written findings of fact

23 and conclusions of law as to each of the elements for certification. See Shapiro v. Ferrandina, 478 F.2d

24 894, 906 (2d Cir. 1973). If the Court finds that the requirements for certification have been met, it must

25 provide the certification to the Secretary of State, together with a copy of any testimony taken before the

26 Court, and must commit Teixeira to the custody of the United States Marshal to await the Secretary’s

27 final determination regarding surrender. 18 U.S.C. § 3184; see Martin v. Warden, Atlanta Pen., 993

28 F.2d 824, 828-29 (11th Cir. 1993). The Secretary of State will then decide whether to surrender him to
                                                         4
              Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 5 of 12


 1 the demanding country. See, e.g., Santos v. Thomas, 830 F.3d 987, 993 (9th Cir. 2016) (en banc).

 2      A.      The Documentary Evidence Submitted by Canada Supports Certification

 3           “The procedural framework of international extradition gives to the demanding country

 4 advantages most uncommon to ordinary civil and criminal litigation,” including “[u]nique rules of wide

 5 latitude [that] govern reception of evidence” when offered by the requesting state. Sayne v. Shipley, 9

 6 418 F.2d 679, 685 (5th Cir. 1969) (citation and internal quotation marks omitted), cert. denied, 398 U.S.

 7 903 (1970).

 8           Extradition treaties do not contemplate the introduction of live witness testimony at extradition

 9 proceedings because to do so “would defeat the whole object of the treaty.” Bingham v. Bradley, 241
10 U.S. 511, 517 (1916). Thus, hearsay evidence is admissible at extradition hearings and may properly

11 support a finding of extraditability. See id. (rejecting fugitive’s claim that ex parte witness affidavits

12 submitted in support of his extradition to Canada should not be considered because he had not had the

13 opportunity to cross-examine those witnesses); see also, e.g., United States v. Zanazanian, 729 F.2d 624,

14 626-27 (9th Cir. 1984) (unsworn written statements may properly form the basis for extradition);

15 Simmons v. Braun, 627 F.2d 635, 636 (2d Cir. 1980) (same). Accordingly, a finding of extraditability

16 may be, and typically is, based entirely on the authenticated documentary evidence and information

17 provided by the requesting government. See, e.g., Manta v. Chertoff, 518 F.3d 1134, 1139-40, 1145-47

18 (9th Cir. 2008) (upholding probable cause determination based on investigation report written by the
19 prosecutor); Afanasjev v. Hurlburt, 418 F.3d 1159, 1162-63 & 1166 (11th Cir.) (upholding probable

20 cause determination based on unsworn 106-page bill of indictment prepared by a foreign investigator

21 summarizing witness statements and other hearsay evidence), cert. denied, 546 U.S. 993 (2005); Bovio

22 v. United States, 989 F.2d 255, 259-61 (7th Cir. 1993) (Swedish investigator’s statement sufficient to

23 establish probable cause).

24           The certification of documents introduced during an extradition hearing is governed by the

25 Treaty and by 18 U.S.C. § 3190. Article 9 of the Treaty lists the documents the Government of Canada

26 is required to submit when it makes a request for the extradition of a fugitive charged with a crime.

27 Section 3190 provides that “properly and legally authenticated” documentary evidence including

28 “depositions, warrants, or other papers or copies thereof . . . shall be received and admitted.” 18 U.S.C.
                                                          5
              Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 6 of 12


 1 § 3190 (emphasis added); see also Manta, 518 F.3d at 1146; Oen Yin-Choy v. Robinson, 858 F.2d 1400,

 2 1406 (9th Cir. 1988), cert. denied, 490 U.S. 1106 (1989).

 3           Proof that the authentication is proper exists if the documents are accompanied by the certificate

 4 of an appropriate U.S. diplomatic or consular officer in the requesting country attesting that the

 5 documents would be admissible for similar purposes in that country. 18 U.S.C. § 3190. The documents

 6 filed in this case are accompanied by such a certification by Richard M. Mills, Chargé d’Affaires of the

 7 United States of America to Canada, attesting to the authenticity of the foreign official’s signature. Doc.

 8 14, Ex. 1 at 2. Accordingly, the documents are properly authenticated and thereby admissible in this

 9 proceeding. See 18 U.S.C. § 3190; see also Declaration of Katherine C. Fennell at Doc. 14, Ex. 2 at 4
10      B.      The Requirements for Certification are Satisfied

11           The Court must certify a fugitive as extraditable where: (1) the judicial officer is authorized to

12 conduct the extradition proceeding; (2) the Court has jurisdiction over the fugitive; (3) the applicable

13 treaty is in full force and effect; (4) the crimes for which surrender is requested are covered by the

14 applicable treaty; and (5) there is sufficient evidence to support a finding of probable cause as to each

15 charge for which extradition is sought. See, e.g., Zanazanian, 729 F.2d at 625-26. Each of these

16 elements are met in this case.

17              1.   This Court Has Authority over the Proceeding

18           The extradition statute authorizes proceedings to be conducted by “any justice or judge of the

19 United States, or any magistrate judge authorized so to do by a court of the United States, or any judge

20 of a court of record of general jurisdiction of any State.” 18 U.S.C. § 3184. As such, the judicial officer

21 conducting the extradition hearing prescribed by Section 3184 does not exercise “any part of the judicial

22 power of the United States,” In re Extradition of Kirby, 106 F.3d 855, 866 (9th Cir. 1997), but is rather

23 acting in a “non-institutional capacity by virtue of a ‘special authority,’” In re Extradition of Howard,

24 996 F.2d 1320, 1325 (1st Cir. 1993). It is well settled that both magistrate judges and district judges

25 may render a certification under Section 3184. See Austin v. Healey, 5 F.3d 598, 601-02 (2d Cir. 1993),

26 cert. denied, 510 U.S. 1165 (1994). This Court is therefore authorized to conduct the hearing in this

27 case. See id.; see also Local Rule 302(b)(8).

28 //
                                                           6
              Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 7 of 12


 1               2. This Court Has Jurisdiction over Teixeira

 2           It is also well settled that the Court has jurisdiction over a fugitive found within its jurisdictional

 3 boundaries. 18 U.S.C. § 3184 (“[A judge] may, upon complaint made under oath, charging any person

 4 found within his jurisdiction, … issue [its] warrant for the apprehension of the person so charged.”);

 5 Pettit v. Walshe, 194 U.S. 205, 219 (1904); Grin v. Shine, 187 U.S. 181, 185-86 (1902). Teixeira was

 6 arrested in this jurisdiction on December 1, 2019. Accordingly, this Court has jurisdiction over him.

 7               3. The Relevant Treaty Is in Full Force and Effect

 8           Section 3184 provides for extradition in instances in which a treaty or convention is in force

 9 between the requesting state and the United States. See id. In this case, Katherine C. Fennell, Attorney-
10 Adviser in the Office of the Legal Adviser for the Department of State, has provided a declaration

11 attesting that the Treaty in full force and effect between Canada and the United States. Doc. 14, Ex. 2 at

12 2, ¶ 2. The Court must defer to the Department of State’s determination in this regard. See, e.g.,

13 Kastnerova v. United States, 365 F.3d 980, 986 (11th Cir. 2004) (“[E]very other Court of Appeals to

14 consider whether a treaty has lapsed has deferred to the Executive’s determination.”), cert. denied, 541

15 U.S. 1090 (2004); cf. United States v. Duarte-Acero, 296 F.3d 1277, 1282 (11th Cir. 2002) (“[T]he State

16 Department’s interpretation of a treaty is entitled to great deference.”), cert. denied, 541 U.S. 1090

17 (2004).

18               4. The Charged Crimes Are Covered by the Treaty

19           Article 1 of the Treaty provides for the return of fugitives charged with, or convicted of, an

20 extraditable offense. Offenses are extraditable if they are “punishable by the laws of both Contracting

21 Parties by imprisonment or other form of detention for a term exceeding one year or any greater

22 punishment.” Treaty, Art. 2; Doc. 14, Ex. 2 at 35.

23           The dual criminality requirement is met where the description of criminal conduct provided by

24 Canada in support of its charges would be criminal under U.S. federal law, the law of the state in which

25 the hearing is held, or the law of a preponderance of the states, if it had been committed here regardless

26 of whether the Canadian and U.S. crimes are identical. See, e.g., Cucuzzella v. Keliikoa, 638 7 F.2d 105,

27 107 (9th Cir. 1981); Caplan v. Vokes, 649 F.2d 1336, 1334 n.16 (9th Cir. 1981); Theron v. U.S.

28 Marshal, 832 F.2d 492, 496 (9th Cir. 1987) (abrogated on other grounds).
                                                            7
              Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 8 of 12


 1          Based on his alleged conduct, Teixeira is charged with the following: one count of first degree

 2 murder, in violation of section 235(1) of the Criminal Code of Canada, two counts of attempted murder,

 3 contrary to section 239(1)(b) of the Criminal Code of Canada, two counts of aggravated assault, in

 4 violation of section 268(2) of the Criminal Code of Canada, one count of assault with a weapon, in

 5 violation of section 267(a) of the Criminal Code of Canada, one count of uttering threats, in violation of

 6 section 261.1(1) of the Criminal Code of Canada, and one count of discharging a firearm with intent, in

 7 violation of section 244(1) of the Criminal Code of Canada. The conduct underlying each of these

 8 counts would constitute criminal offenses in the United States that carry punishments of more than one

 9 year imprisonment.
10          Specifically, had the conduct been committed in the United States, Teixeira could have been

11 charged with the following corresponding offenses: (1) the conduct underlying Canada’s charge of first
                                                         3
12 degree murder could be charged under 18 U.S.C. § 1111, which carries a penalty of imprisonment for

13 life; (2) the conduct underlying Canada’s two charges of attempted murder could be charged under 18

14 U.S.C. § 1113, which carries a penalty of up to 20 years’ imprisonment; (3) the conduct underlying

15 Canada’s two charges of aggravated assault and one charge of assault with a weapon could be charged

16 under California Penal Code § 245(a)(1), which carries a penalty of up to 4 years’ imprisonment; (4) the

17 conduct underlying Canada’s charge of uttering threats could be charged under 18 U.S.C. § 875(c),

18 which carries a penalty of up to 5 years’ imprisonment; and (5) the conduct underlying Canada’s charge
19 of discharging a firearm with intent could be charged under California Penal Code § 245(a)(2), which

20 carries a penalty up to 4 years’ imprisonment.

21              5. Canada’s Evidence Establishes Probable Cause that the Fugitive Committed the

22                  Charged Offenses

23          The standard of proof to find the evidence “sufficient to sustain the charge . . .” pursuant to

24 Section 3184 is the familiar domestic requirement of probable cause. The Court must conclude there is

25 probable cause to believe that the crimes charged by Canada were committed and that the person before

26 the Court committed them. Manta, 518 F.3d at 1143-47. The evidence is sufficient, and probable cause

27
     3
28    Article 2(2)(i) of the Treaty states that offenses are extraditable notwithstanding jurisdictional elements
     contained within U.S. statutes. Doc 14, Ex. 2 at 35.
                                                          8
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 9 of 12


 1 is established, if it would cause a “prudent man” to “believ[e] that the (suspect) had committed or was

 2 committing an offense.” Gerstein v. Pugh, 420 U.S. 103, 111 (1975) (internal quotation marks and

 3 citation omitted); see also Collins v. Loisel, 259 U.S. 309, 316 (1922) (“The function of the committing

 4 magistrate is to determine whether there is competent evidence to justify holding the accused to await

 5 trial, and not to determine whether the evidence is sufficient to justify a conviction.”); Fernandez v.

 6 Phillips, 268 U.S. 311, 312 (1925) (“Competent evidence to establish reasonable grounds is not

 7 necessarily evidence competent to convict.”). The extradition judge’s probable cause determination is

 8 “not a finding of fact ‘in the sense that the court has weighed the evidence and resolved disputed factual

 9 issues,’” but instead “‘serve[s] only the narrow function of indicating those items of submitted evidence
10 on which the decision to certify extradition is based.’” Quinn v. Robinson, 783 F.2d 776, 791 (9th Cir.

11 1986) (citation omitted).

12          The facts summarized above and set forth in the documents supporting the extradition request

13 establish probable cause that Teixeira committed the eight offenses for which extradition is sought.

14 Specifically, several eyewitnesses provided their accounts to the Canadian authorities, and those

15 accounts establish a reasonable belief that Teixeira murdered N.K., attempted to murder Person A and

16 P.D., committed aggravated assault against D.C. and C.W., assaulted D.C. with a weapon, discharged a

17 firearm against Person A, and threatened D.C., all in violation of the Criminal Code of Canada See Doc.

18 14, Ex. 1, pp. 10-13, 45-64.
19                                               CONCLUSION

20          For the foregoing reasons, the elements for certification of extradition are met in Teixeira’s case.

21 Therefore, the United States requests that the Court hold a hearing pursuant to 18 U.S.C. § 3184 and

22 certify to the Secretary of State that he is extraditable to Canada on the charges for which his extradition

23 is requested.

24    Dated: February 27, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
25

26                                                           /s/ ADRIAN T. KINSELLA
27                                                           ADRIAN T. KINSELLA
                                                             Assistant United States Attorney
28
                                                         9
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 10 of 12


 1 MCGREGOR SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100

 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   In the Matter of the Extradition of                 CASE NO. 2:19-MJ-00206-CKD
12   Brandon Nathan Teixeira
13   a/k/a “Kobe”
     a/k/a “K”                                           [PROPOSED] CERTIFICATION AND
14   a/k/a “Colby”                                       COMMITTAL FOR EXTRADITION
     a/k/a “Jordan Dougall”
15   a/k/a “Ryan Provencher”
16

17          Having held an extradition hearing on February 27, 2020, and after considering the evidence, in

18 particular, the certified and authenticated documents submitted by the Government of Canada, and the
19 pleadings and the arguments of both counsel, the Court finds and certifies to the Secretary of State as

20 follows:

21           (1) This Court has jurisdiction over, and the undersigned is authorized to conduct, extradition

22 proceedings pursuant to Title 18 U.S.C. 3184 and Local Rule 302(b)(8);

23          (2) This Court has personal jurisdiction over Brandon Nathan Teixeira (“Teixeira) found and

24 arrested in this District on December 1, 2019 pursuant to a complaint filed by the United States in

25 response to the request of Government of Canada for the arrest and extradition of the Fugitive;

26          (3) The extradition treaty between the United States and the Government of Canada, U.S.-Can.,

27 Dec. 3, 1971, 27 U.S.T. 983, as amended by the Protocol Amending the Extradition Treaty with Canada,

28 U.S.-Can., Jan. 11, 1988, S. TREATY DOC. NO. 101-17 (1990), and the Second Protocol Amending
             Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 11 of 12


 1 the Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY DOC. NO. 107-11 (2002)

 2 (collectively the “Treaty”), was in full force and effect at all times relevant to this action;

 3          (4) The Brandon Nathan Teixeira, also known as “Kobe,” “K,” “Colby,” “Jordan Dougall,”

 4 “Ryan Provencher,” sought by the Canadian authorities and the Brandon Nathan Teixeira, also known as

 5 “Kobe,” “K,” “Colby,” “Jordan Dougall,” “Ryan Provencher,” arrested in this District for extradition

 6 and brought before this Court are one and the same person;

 7          (5) The Fugitive has been charged in Canada with one count of first degree murder, in violation

 8 of section 235(1) of the Criminal Code of Canada, two counts of attempted murder, contrary to section

 9 239(1)(b) of the Criminal Code of Canada, two counts of aggravated assault, in violation of section
10 268(2) of the Criminal Code of Canada, one count of assault with a weapon, in violation of section

11 267(a) of the Criminal Code of Canada, one count of uttering threats, in violation of section 264.1(1) of

12 the Criminal Code of Canada, and one count of discharging a firearm with intent, in violation of section

13 244(1) of the Criminal Code of Canada. The Government of Canada has jurisdiction over this criminal

14 conduct;

15          (6) The above referenced Treaty between the United States and Canada, pursuant to Article 2,

16 encompasses the offenses for which Teixeira has been charged and for which extradition is sought for

17 trial;

18          (7) The Government of Canada submitted documents that were properly authenticated and

19 certified in accordance with Title 18 U.S.C. § 3190 and in accordance with the terms of the Treaty.

20 Those documents include the pertinent text for the crimes with which Teixeira has been charged;

21          (8) There is probable cause to believe that the Brandon Nathan Teixeira before this Court, the

22 same person identified in the extradition request from the Government of Canada, committed the

23 offenses for which extradition is sought;

24          (9) The evidence before this Court is sufficient to justify Teixeira’s arrest and committal for trial

25 if the offense had been committed in the United States, including evidence proving the person requested

26 is the person to whom the warrant refers. This finding rests upon the documents submitted by the

27 Government of Canada in this matter.

28          THEREFORE, pursuant to 18 U.S.C. § 3184 and the above findings, I certify the extradition of
              Case 2:19-mj-00206-CKD Document 17 Filed 02/27/20 Page 12 of 12


 1 Brandon Nathan Teixeira, also known as “Kobe,” “K,” “Colby,” “Jordan Dougall,” and “Ryan

 2 Provencher,” to Canada on all offenses for which extradition was requested, and commit Teixeira to the

 3 custody of the United States Marshal pending further decision on extradition and surrender by the

 4 Secretary of State pursuant to 18 U.S.C. § 3186.

 5          I further order that the Clerk of this Court forward a certified copy of this Certification and

 6 Committal for Extradition, together with a copy of the evidence presented in this case, including the

 7 formal extradition documents received in evidence and any testimony received in this case, to the

 8 Secretary of State.

 9
10   Dated:
                                                                Hon. Allison Claire
11                                                              U.S. MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
